Citation Nr: 1719400	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-14 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bursitis.

4.  Entitlement to service connection for a disability manifested by lumps in the breasts.

5.  Entitlement to service connection for a bone deficiency disability to include osteoporosis and osteopenia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to June 1981 and from July 2004 to September 2004.  She also had additional service in September 2000 and from February 2001 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, June 2007, February 2008, July 2008, July 2012, March 2014, May 2014 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

In September 2010, the Board, in part, remanded the Veteran's service connection claim for lumps in the breast and for osteoporosis to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

In October 2013, the Board remanded these issues for additional development.

In December 2014 and June 2015, the Board remanded the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, entitlement to service connection for bursitis and entitlement to service connection for a disability manifested by lumps in the breasts for additional development. 

In the December 2014 decision, the Board also denied the Veteran's claim for service connection for osteoporosis.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a June 2016 Memorandum decision, the Court set aside the December 2014 Board decision with regard to this issue and remanded the issue of service connection for osteoporosis to the Board for readjudication consistent with the June 2016 decision.

Per the June 2016 Memorandum instructions, the Board has expanded the scope of the Veteran's pending service connection claim for osteoporosis and recharacterized the issue as service connection for a bone deficiency disability to include osteoporosis and osteopenia as reflected on the title page.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (noting that when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
.
The issue of entitlement to service connection for bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2010 decision, the Board denied an appeal for a claim for service connection for a degenerative arthritis of the lumbar spine disability with chronic low back strain.  

2.  The additional evidence received since September 2010 regarding a low back disability, is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's sleep apnea disability is related to her service-connected PTSD disability.

4.  The evidence of record establishes that the Veteran had a disability manifested by lumps in the breasts which clearly and unmistakably existed prior to her periods of service.
 
5.  The medical evidence clearly shows that the Veteran's disability manifested by lumps in the breasts was not permanently aggravated beyond the natural progression of the disease during her periods of service.

6.  The preponderance of the evidence is against a finding that a bone deficiency disability to include osteoporosis and osteopenia is related to service. 


CONCLUSIONS OF LAW

1.  Evidence received since the September 2010 Board decision that denied a claim for service connection for a low back disability, is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2016).

2.  A sleep apnea is related to her service-connected PTSD disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A disability manifested by lumps in the breasts clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2016).

4.  A bone deficiency disability to include osteoporosis and osteopenia was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in October 2006, November 2006, October 2007 and January 2008 letters.  

After issuance of the October 2006, November 2006, October 2007 and January 2008 letters, and opportunity for the Veteran to respond, the August 2015 supplemental statements of the case (SSOCs) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, she was afforded VA examinations in September 2005, November 2010, May 2012, and November 2013.  Per the December 2014 remand instructions, the Veteran also underwent a VA examination in July 2015.  The Board finds that the examinations were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of her claims file.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Regarding the Veteran's new and material evidence claim, the Board notes that the duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim of service connection for a low back disability.  As such, further examinations are not required in connection with this claim.

Per the June 2015 Board remand instructions, the RO also issued statements of the case and SSOCs regarding the issues.

In light of the above, the Board finds that the RO substantially complied with the December 2014 and June 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Claim to Reopen

The Veteran was denied service connection for her degenerative arthritis of the lumbar spine disability with chronic low back strain in a June 2007 rating decision on the basis that the Veteran's current low back disability was not incurred or aggravated by her active duty service.

The Veteran appealed this denial to the Board.  In a September 2010 decision, the Board denied the claim for service connection for a degenerative arthritis of the lumbar spine disability with chronic low back strain on the basis that the medical evidence failed to substantiate the claim as the evidence did not establish a nexus between the Veteran's current low back disability and service. 

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2014); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the September 2010 Board decision.

The Veteran sought to reopen her claim for service connection for a low back disability in April 2013. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the September 2010 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the September 2010 Board decision includes multiple VA and private treatment records noting low back pain.

The Board finds that the evidence received since the September 2010 Board decision is new as it was not of record at the time of the prior denial.  However, the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in September 2010.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability.  Significantly, competent evidence of a link of a current low back disability to the Veteran's service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that any current low back disability is in any way related to her service.

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's new statements submitted since the September 2010 Board decision are insufficient to reopen the claim.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a low back disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2016).  As the Veteran has not fulfilled her threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence of a current low back disability that is due to service, the claim for service connection for a low back disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2016).  




II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. 
 §§ 3.307, 3.309 (2016).  Sleep apnea, a breast disability, osteoporosis and osteopenia are not such chronic diseases.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2016).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2016)). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2016); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2016).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2016).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2016). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2016).

A.  Sleep Apnea

The Veteran's service treatment records are negative for treatments or complaints related to a sleep apnea disability.

On VA examination for PTSD in June 2008, the VA examiner noted that the Veteran had obstructive sleep apnea that had been diagnosed 3 months before.  

On VA examination for PTSD in November 2010, the VA examiner noted that the Veteran had sleep impairment and had diagnosed sleep apnea where she woke up 2 to 3 times a night.    

A September 2014 sleep study found that the Veteran had obstructive sleep apnea.

The Veteran underwent a VA examination in May 2015.  The examiner opined that the Veteran's sleep apnea was less likely than not caused by the Veteran's service in southwest Asia and its associated environmental hazards.  The examiner noted that the Veteran used a CPAP machine for her sleep apnea and also used continuous medication for control of a sleep disorder condition as she used Prazosin for her nightmares.  

The examiner also indicated that it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of the Veteran's service-connected PTSD.  The examiner noted that obstructive sleep apnea was a disease that was caused by the closing of the upper airways due to mechanical conditions.  The Veteran had PTSD which was not related to sleep apnea in any way or fashion.  The examiner noted that PTSD was a psychological condition while sleep apnea was a mechanical condition caused by overcrowding of the neck structures and closing of the airway.

In August 2015, the Veteran's representative submitted multiple articles authored by physicians regarding a positive relationship between PTSD and the development of sleep apnea.  

In October 2016, a private nurse practitioner opined that the Veteran's obstructive sleep apnea condition was secondary to, related to, and/or aggravated by her service-connected PTSD with memory loss symptomatology with sleep disturbance, weight gain and decreased activity.  The nurse practitioner noted that a September 2014 sleep study provided a diagnosis of obstructive sleep apnea and that the Veteran was prescribed medications for her PTSD that had common side effects of trouble sleeping and weight gain.  The nurse practitioner also noted that there was evidence of progressive weight gain and a current overweight condition.  The nurse practitioner reported that recent studies in medical literature support the idea that depression induces weight gain and obesity, even when adjusting for socio-demographic characteristics, depression, substance and alcohol abuse/dependence and psychotropic medications usage.  The medical literature has also associated weight gain and obesity with most of the medication classifications used for mental health treatment, especially the anti-depressant medications.  The nurse practitioner also noted that studies have documented that weight gain is a major risk factor associated with obstructive sleep apnea.  The nurse practitioner also noted that her conclusions were made after a thorough review of the Veteran's service and civilian records and she considered the Veteran's reports of daytime fatigue, sleep disturbance and decreased activity.  The nurse practitioner also reviewed medical literature in support of a nexus rationale based upon a multitude of complex interrelated pathopsycho-physiological mechanisms and processes that occur directly from these mental health disorders and result in weight gain due to and/or are associated with neuro-endocrine dysfunction processes.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a sleep apnea disability as secondary to the Veteran's service-connected PTSD disability is warranted.  

There are conflicting medical opinions on the question of whether the Veteran's current sleep apnea disability is secondary to her service-connected PTSD disability.  The May 2015 VA examiner concluded that it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of the Veteran's service-connected PTSD.  However, in an October 2016 correspondence, a private nurse practitioner opined that the Veteran's obstructive sleep apnea condition was secondary to, related to, and/or aggravated by her service-connected PTSD with memory loss symptomatology with sleep disturbance, weight gain and decreased activity.

Notably, when determining that the Veteran's sleep apnea disability was not related to her service-connected PTSD disability, the May 2015 VA examiner specifically determined that the Veteran had PTSD which was not related to sleep apnea in any way or fashion as PTSD was a psychological condition while sleep apnea was a mechanical condition.

As a result, while the May 2015 VA examiner noted that the Veteran's sleep apnea was not related to her PTSD, the opinion provided did not address any medical literature that has demonstrated a possible association between obstructive sleep apnea and PTSD.  As noted above, multiple articles have been associated with the file that addresses the possibility of a relationship between sleep apnea and PTSD.

As a result, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's sleep apnea disability was caused or aggravated by her service-connected PTSD disability.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

In this case, the Board assigns the May 2015 VA examiner's opinions the least evidentiary weight.  While seemingly a negative opinion, the opinion provided did not address any medical literature that has demonstrated a possible association between obstructive sleep apnea and PTSD.  
 
Additionally, while the May 2015 VA examiner opined that it was less likely than not that the Veteran's sleep apnea disability was caused by the Veteran's service-connected PTSD disability, the examiner failed to specifically address whether the Veteran's service-connected PTSD disability has aggravated her claimed sleep apnea disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In contrast, the October 2016 nurse practitioner notably provided and discussed the medical literature on the subject of sleep apnea being related to PTSD in light of the facts and circumstances of the Veteran's particular case when opining that the Veteran's sleep apnea was caused by her service-connected PTSD.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

Accordingly, when resolving all doubt in the Veteran's favor, the Board concludes that a grant of service connection for a sleep apnea disability as secondary to the service-connected PTSD disability is warranted as there is evidence of a current obstructive sleep apnea disability as well as a nexus or relationship between this disability and her service-connected PTSD disability.  

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a sleep apnea disability, is granted.  See 38 U.S.C.A. § 5107(b).

B.  Disability manifested by lumps in the breasts

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2016); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2016).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2016).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2016).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

The Veteran underwent a VA examination in November 2010.  The examiner noted that the Veteran complained of breast lumps which were diagnosed in 2003 prior to her deployment.  She had a left breast biopsy in 2003 with a removal of a right axillary lump.  On examination of the breasts, there were no masses, no dimpling and no discharge of the breast.  She did have reproducible chest wall pain.  The diagnosis was costochondritis.  

Per the October 2013 remand instructions, the Veteran underwent a VA examination in November 2013.  The VA examiner noted that in 1993 and 2003 the Veteran had a diagnosis of a breast lump.  The examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by her service.  The examiner noted that the Veteran had a left breast lump in 1999 and underwent a left breast biopsy in July 1999 which revealed fibrocystic disease with mild epithelial hyperplasia.  Additionally, a January 2004 right diagnostic mammogram revealed benign nodularity in the right breast.  Notably, the examiner indicated that the Veteran had active duty from 1979 to 1981 and National Guard service from 1981 to 2006.  

Per the December 2014 Board remand instructions, the Veteran underwent a VA examination in July 2015.  The examiner noted that the Veteran was diagnosed with July 1999 with fibrocystic disease of the left breast and tender breasts.  The Veteran currently had tender breasts but her recent mammograms were negative.  There was no skin retraction, dimpling or abnormal masses.  The examiner opined that it was less likely than not that the Veteran's breast disability was incurred in or caused by the Veteran's service injury, event or illness.  The examiner noted that the Veteran reported that her breast tenderness was in 2004 after she returned from overseas.  This was the same answer for breast tenderness/pain for direct service connection as was given by the November 2013 VA examiner.  However, a July 1999 left breast incisional biopsy pathology report diagnosed fibrocystic disease with mild epithelial hyperplasia.  This was before she entered active service in July 2004.  The examiner indicated that the Veteran's condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The Veteran had breast tenderness with a prior fibrocystic pathology diagnosis on right breast biopsy in 1999 but her current mammogram had benign findings.  There was no aggravation or progression of the breast condition of tender breasts as it was the same as it has always been without any aggravation or progression.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a disability manifested by lumps in the breasts is not warranted.

Initially, the Board notes that fibrocystic disease of the left breast and tender breasts are known medical conditions.  As such, they are not considered to be an undiagnosed illnesses or an indicator of an unexplained multi-symptom illness, and it may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. §3.317.

Regarding service connection on a direct basis, as there is a current diagnosis of fibrocystic disease of the left breast and tender breasts, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

For the Veteran's first period of service from January 1979 to June 1981, the Veteran's service treatment records are negative for complaints or treatments related to a breast disability.  In addition, the only medical opinion that addresses this period is against a finding of service connection as the July 2015 VA examiner opined that it was less likely than not that the Veteran's breast disability was incurred in or caused by the Veteran's service injury, event or illness. 

However, Board notes that for the second period of the Veteran's service, the relationship between the Veteran's disability manifested by lumps in the breasts and service will turn on the conflicting medical opinions of record addressing the possibility of such a relationship.  

As noted above, the November 2013 VA examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the Veteran's service as the Veteran had a left breast lump in 1999 and underwent a left breast biopsy in July 1999 which revealed fibrocystic disease with mild epithelial hyperplasia.  Additionally, a January 2004 right diagnostic mammogram revealed benign nodularity in the right breast.  

However, while the examiner noted a left breast lump in 1999 and a benign nodularity in January 2004, these two instances are not within the Veteran's active duty periods.

The Board notes that service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2016); 38 C.F.R. § 3.303 (2016).  Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2016); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, with respect to the Veteran's National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Thus, while the November 2013 provided a positive nexus opinion regarding the Veteran's breast condition and her service, she did not specify whether the Veteran's breast disability was incurred during her active duty or during ACDUTRA.  As the Veteran's breast condition is a disease process, service connection is not warranted for INACDUTRA duty during her time in the National Guard.

Per the Board's December 2014 remand, the Veteran underwent a VA examination in July 2015 which provided clarification regarding the onset and etiology of the Veteran's breast condition.  Unlike the November 2013 VA examiner, the July 2015 VA examiner opined that it was less likely than not that the Veteran's breast disability was incurred in or caused by the Veteran's service injury, event or illness. 

The July 2015 VA examiner noted that while the Veteran reported that her breast tenderness was in 2004 after she returned from overseas which was the same answer for breast tenderness/pain for direct service connection as was given by the November 2013 VA examiner, a July 1999 left breast incisional biopsy pathology report diagnosed fibrocystic disease with mild epithelial hyperplasia.  This was before she entered her second period of active service in July 2004.  

Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that her underlying breast disability worsened during active service as a result of any acute in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344   (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is also no medical evidence of record from the Veteran's time in service or immediately thereafter suggesting that there was a permanent increase in the Veteran's breast disability beyond the natural progression of the disease during her active duty service.  

In addition, the July 2015 VA examiner specifically opined that the Veteran's breast disability, which clearly and unmistakably existed prior to her second period of active service, was not aggravated beyond its natural progression by an in-service event, injury or illness and was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

The July 2015 VA opinion constitutes the only opinion to specifically address whether the Veteran's preexisting breast disability was aggravated by her second period of service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a breast disability and service by way of etiology or aggravation.

For these reasons the Board finds the July 2015 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current breast disability is related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between the Veteran's disability manifested by lumps in the breasts, the Board finds that service connection is not warranted.

C.  A bone deficiency disability to include osteoporosis and osteopenia

The Veteran contends that she has osteoporosis as a result of her service.

The Veteran's service treatment records contain multiple complaints regarding joint pains.  Notably, in February 1994, while on annual training, the Veteran was involved in a motor vehicle in which she reported low back pain.  Her September 2004 separation examination indicated that the Veteran reported injuring her left hip in service.  The Veteran was diagnosed with a left hip strain.  

The Veteran underwent a VA general examination in September 2005.  The examiner noted that the Veteran reported that she started experiencing pain in her hands, arms, shoulders and hips in August 2004 while she was deployed in Iraq.  She denied any specific trauma or injury to these regions and also denied any evaluation while on active National Guard duty.  On examination, the VA examiner noted that arthritis of the hands, elbows, shoulders and hips was not found.  However, a September 2005 bone density test revealed osteopenia of the right hip which was normal for the Veteran's age.

The Veteran underwent a VA examination in May 2012.  The examiner noted that the Veteran had bone density studies with findings of osteopenia of the hips.  The examiner opined that it was less likely than not that the Veteran's osteopenia of the hips was incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that the Veteran had no current diagnosis of osteoporosis.  She did have osteopenia which was a decrease in calcification or decrease in density of bone.  After the age of 30, bone density gradually decreases and the bone loss accelerates after menopause.  It had no relation to any activities during active service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bone deficiency disability to include osteoporosis and osteopenia is not warranted.

As noted above, the Veteran does not have a current diagnosis of osteoporosis as the May 2012 VA examiner opined that it was less likely than not that the Veteran's claimed osteoporosis disability was incurred or caused by the claimed in-service injury as she had no current diagnosis of osteoporosis.  

The Veteran however does have a current diagnosis of osteopenia.

Notably, it is unclear whether osteopenia should be considered a chronic disability or whether it is more akin to a laboratory finding.  However, as will be discussed, the evidence of record fails to demonstrate that the Veteran's osteopenia either began during or was otherwise caused by his military service.  As such, a determination as to whether it should be considered a disability need not be made at this time.

Regardless of whether it is considered a disability for VA purposes, osteopenia is a known medical condition.  As such, it is not considered to be an undiagnosed illnesses or an indicator of an unexplained multi-symptom illness, and it may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. §3.317.

Regarding service connection on a direct basis, as there is a current diagnosis of osteopenia, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that the Veteran presented with complaints of joint pain on multiple occasions to include complaints of hip pain.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic osteopenia disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's current bone deficiency disability to include osteopenia disability is etiologically related to the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the bone deficiency disability weighs against the claim as the May 2012 VA examiner concluded that it was less likely than not that the Veteran's osteopenia of the hips was incurred in or caused by the claimed in-service injury, event or illness as after the age of 30, bone density gradually decreases and the bone loss accelerates after menopause which had no relation to any activities during service.  

None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Additionally, the Board notes that the Veteran's documented pain has been associated with her service-connected fibromyalgia disability.  

In sum, the Board finds that service connection for a bone deficiency disability to include osteoporosis and osteopenia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


D.  All Disabilities

The Board notes the Veteran and her representative's contentions regarding the etiology of her claimed disability manifested by lumps in the breasts and a bone deficiency disability to include osteoporosis and osteopenia.  To the extent that the Veteran and her representative themselves contend that a medical relationship exists between her claimed disability manifested by lumps in the breasts and a bone deficiency disability to include osteoporosis and osteopenia and her service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a disability manifested by lumps in the breasts and a bone deficiency disability to include osteoporosis and osteopenia, are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding the claimed disability manifested by lumps in the breasts and a bone deficiency disability to include osteoporosis and osteopenia etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the May 2012 and July 2015 VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and her representative's assertions that there is a relationship between her claimed disability manifested by lumps in the breasts and a bone deficiency disability to include osteoporosis and osteopenia are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a low back disability is denied. 

Entitlement to service connection for sleep apnea disability as secondary to a service-connected PTSD disability is granted.

Entitlement to service connection for a disability manifested by lumps in the breasts is denied.

Entitlement to service connection for a bone deficiency disability to include osteoporosis and osteopenia is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim remaining on appeal. 

The Veteran contends that she has a current bursitis disability that is a result of her service.  VA treatment records demonstrate a current diagnosis of bursitis as a July 2013 MRI report noted mild bursitis of the left shoulder.  

The Board also notes the Veteran is already service-connected for fibromyalgia at a maximum 40 percent disability evaluation. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

In this instance, the Board has determined that a VA examination would be helpful in order to provide an opinion as to whether the Veteran has a current bursitis disability and to also explain whether the Veteran's symptoms in her shoulders are due to the service-connected fibromyalgia or if they are due to another separate and distinct disability such as bursitis.

If the symptomatology is due to fibromyalgia, then any further service connection may violate the prohibition against pyramiding.  If it is due to the bursitis, the identification would allow compensation under the appropriate Diagnostic Code, Esteban, supra.

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a bursitis disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2016), 38 C.F.R. § 3.159(c) (4) (i) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed bursitis disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran's current bursitis disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

The examiner should specifically address whether the Veteran's shoulder symptoms that are attributable to her bursitis disability are separate and distinct from the symptoms of her service-connected fibromyalgia disability.

3.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a bursitis disability should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


